Title: To Benjamin Franklin from Sartine, 12 February 1780
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


Versailles le 12. fevr. 1780.
J’ai l’honneur, de vous prevenir que le Paquebot Anglois l’heureux armé en Parlementaire vient d’arriver au Port de l’Orient, et comme le nombre des Prisonniers qui sera remis en Echange au Capitaine de ce Batiment ne sera pas égal à celui qu’il a apporté en France, J’ai pensé que vous pourriez profiter de cette occasion pour renvoyer en Angleterre les Prisonniers faits par des Bâtimens du Prince noir qui sont détenus à l’Orient, et je vous prie pour cet effet de donner les ordres que vous croirez convenables à l’Agent du Congrès dans ce Port./.

J’ai l’honneur d’être avec la Consideration la plus distinguée, Monsieur, votre très humble et très obeissant Serviteur
(signé) De Sartine.
M. Franklin.
